Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Receipt of amendment  and Response dated 06/21/21 is acknowledged.
Claims 1-7 have been canceled. 
Claims 8-23 are pending.
Claims 17-23 have been previously considered for examination.
Claims 8-16 have been withdrawn from consideration.
In light of the amendment, all of the previous rejections of record have been replaced with the following new rejection:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cazalbou et al (hereafter Cazalbou, J. Material Science: Materials in medicine, 2005, 405-409) in view of US 8012218 to Ishikawa et al (Ishikawa Patent).

Instant claims are directed to a method of producing a product inorganic compound, the method comprising the following steps:
(A) immersing a raw material inorganic compound in an electrolyte aqueous
 (B) forming a precipitated inorganic compound layer on unreacted raw material inorganic compound, comprising:

(B2) exchanging cations in the raw material inorganic compound with cations in the electrolyte aqueous solution, or
(B3) introducing a component, which is included in the electrolyte aqueous solution but is not already included in the raw material inorganic compound, into the raw material inorganic compound, provided that the component excludes water, hydrogen, and oxygen; and
(C) obtaining a product inorganic compound from the raw material inorganic compound,
wherein: elements other than hydrogen and oxygen, which are included in the product
inorganic compound but not included in the raw material inorganic compound, are included in the electrolyte aqueous solution in which the raw material inorganic compound is immersed;
the raw material inorganic compound:
is an artificial material comprising at least one of calcium carbonate and calcium phosphate,
is an interconnected porous body,
has a volume of 10-3 m3 or more, and has a solubility that is greater than 0 and 5 or less with respect to distilled water or the electrolyte aqueous solution at 20 °C; and the product inorganic compound: has a volume of 10-13 m3 or more, and comprises: a core 

	Cazalbou teaches that apatites have the capability of accepting ionic substituents and vacancies, and that ion exchange is one of the methods of preparing substituted apatites of general formula: Me10(XO4)6(Y)2, wherein Me are bivalent cations, XO4 stand for trivalent cations and Y for monovalent (Introduction). Cazalbou describes different types of ion exchange, including the methods of formula II and III, which are as follows:
Ca10(PO4)6(OH)2 + 2HX ↔ Ca10(PO4)6X2 + 2H2O (X = Cl, F, Br) (II)

Ca10(PO4)6(OH)2 + CO2 ↔ Ca10(PO4)6CO3 + H2O (III)
The above types of ion-exchange resins of II and III, meet the instant claimed ion exchange reactions because instant claim 17 recite calcium phosphate as one of the raw materials and fluoride ions as a suitable anion exchange material. Cazalbou further teaches that the low-temperature exchange reactions occur in aqueous media, which enables to partly or totally alter the surface compositions of ceramics or coatings, and provide stable and less absorbable coatings with an increased surface area, nucleation ability and adsorption properties (section 2.2). Cazalbou further teaches that aqueous flouridation of plasma sprayed HA coatings can be obtained by treatment of the raw coating in a fluoride-containing solution (page 406). Thus, Cazalbou meets the claimed step B1 of exchanging anions in the raw material inorganic compound with anions in the electrolyte solution. Addition of phosphate to the solution and a neutral pH prevents the formation of calcium fluoride, but allows formation of fluoridate apatite crystals on the surface of the coating (p 406, 2nd column). Cazalbou further teaches that the modified surface greatly improves cell proliferation and greatly reduces the coating degradation. 

For claim 21 and 22, Cazalbou teaches that that the low temperature ion-exchange can be used to totally or partially alter the surface of ceramics or coating (page 406, col.2). 
For the claimed solubility, Cazalbou teaches that the coated substituted apatite is less soluble than starting compounds. While Cazalbou fails to explicitly the claimed solubility of solubility that is greater than 0 and 5 or less with respect to distilled water or the electrolyte aqueous solution at 20 °C, Cazalbou teaches the same process as claimed and hence the solubility is inherent. Similarly, Cazalbou fails to teach the claimed “ a core portion comprising the unreacted raw material inorganic compound, and a surface layer portion comprising the precipitated inorganic layer covering the core portion”, Cazalbou teaches the same process steps of A, B1 and C, and hence it is implicit that the process results in the claimed core and surface layer.
Cazalbou fails to teach the instant claimed interconnected porous body of raw material, and the claimed volume of 10-3 m3 or more of the raw material and product, and the aspect ratio of claim 18.
In this regard, Ishikawa patent teaches a bone substitute material composed of carbon apatite by contacting a calcium compound with a phosphate containing solution, without any sintering, where the calcium compound prepared by artificially synthesized calcium compound (abstract, col. 3, l 5-40). The calcium compound includes the calcium carbonate (col. 5, l 57-67), and hence meet instant raw material. Ishikawa also teaches phosphate refers a phosphate exemplified in col. 6, l 1-21. Even though 
 The formation of carbon-apatite as a result of the process is described in col.6, l 40-48 and thus meet the instant surface layer of apatite of claim 19. For claim 20 i.e., curing step, Ishikawa teaches calcination of the carbonate-apatite (col. 6, l 53-67 and col. 7, l 6-14).  The raw material is in a solid form and porous with an average particle diameter of 0.2 mm or larger (col. 4,l 13-38). Ishikawa teaches foam shaped three dimensional structure with continuous pores (col. 6, l 48-53) and also teaches that the calcium compound has a porosity of 10% or 30% or more (col. 7, l 35-43, l 55-64), and such porous calcium compound is brought into contact with a solution containing phosphate having a pH of 4.5 or higher (lines bridging col.7-8). 
 Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Cazalbou, in preparing apatites by ion exchange method, based on the analogous teachings of Ishikawa patent because, as explained Cazalbou and Ishikawa patent are analogous in that both are directed to inorganic composite materials, and prepared by ion exchange methods. Further, one skilled in the art would have been motivated to employ a porous base material, with a porosity of 30% or more as raw material, in the teachings of Cazalbou because, Ishikawa teaches that the porosity of a bone substitute material provides effective accelerated bone replacement and enables cell penetration in to the interior of the calcium-apatite block effecting three-dimensional bone replacement (col. 7, l 35-64), which is also desired by Cazalbou (see page 406, col. 12). Ishikawa teaches .  

2.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cazalbou et al (hereafter Cazalbou, J. Material Science: Materials in medicine, 2005, 405-409) in view of US 8012218 to Ishikawa et al (Ishikawa Patent), as applied to claims 17-22 above, and further in view of US 20110282463  to Ishikawa et al (Ishikawa Publication).
Cazalbou and Ishikawa discussed above fails to teach the instant claimed temperature of claim 23.
Ishikawa Publication teaches a tissue binding material such as a bone reconstruction material and a method of producing the same. Ishikawa teaches that the material comprises a base material having calcium binding onto the surface, soaking a base material into a calcium ion containing solution, and introduction of at least one group selected from the group consisting of hydroxyl, carboxyl, sulfonate, amino, silanol and phosphate to the surface of the base material is effective for said method (abstract, 0021, 0031), wherein the binding of calcium is achieved by chemical bonding. For the base materials, Ishikawa teaches ceramics, metals or metal alloys such as Co-Cr alloy and polymers [0022-0026, 0033], for binding to the surface of the base materials. The calcium ion materials can include calcium carbonate, calcium chloride, apatite, calcium prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Instant claim does not state the duration of reaction. Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the method of Cazalbou (modified by Ishikawa patent) and choose the optimum temperature of 10 degrees C to obtain a coating based on the desired coating strength and speed of reaction as well as reduce the expense associated with higher temperatures. 
Response to Arguments
Applicant’s arguments dated 9/17/21 have been considered. However, the arguments are not persuasive because the present rejection includes new ground of rejection based on the amendment of the claims. 
Regarding the Double patenting rejections as well as rejection of claims under 35 USC 102 and 103, Applicants argue that instant claims have now been amended such that the electrolyte solutions do not include hydrogen phosphate ions and phosphate ions. It is argued that Ishikawa patent (8,012,218) employs phosphate containing solution and does not teach the anions of instant claim 17. It is argued that Ishikawa patent does not anticipate the instant claims.
With respect to claims 21-23, it is argued that Ishikawa publication does not remedy the deficiencies of Ishikawa patent.
 Applicants argue that Tetsuo teaches phosphoric acid or a water-soluble salt thereof, but fails to describe the anions of claim 17.  
However, instant rejection relies on a new reference, Cazalbou et al., as the primary reference because the reference teaches the instant claimed anions (fluoride In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The teachings of Tetsuo reference have not been relied upon and hence the arguments regarding Tetsuo are moot.
Further, the present rejection does not include Double patenting rejection and hence the argument regarding the same are moot. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                                                                                                                                                                                                 /LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611